Citation Nr: 0704820	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  04-12 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to compensation under the provisions of 
38 U.S.C. § 1151 for a heart condition.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for a respiratory 
disorder, to include as a result of exposure to herbicides.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin.  

Procedural history

The veteran served on active duty in the United States Army 
from April 1967 to January 1971.  Service in Vietnam and 
receipt of the Combat Infantryman Badge is indicated in the 
record.

This case concerns the above-referenced March 2003 rating 
decision, in which the RO, in part, denied the veteran's 
service connection claims for bilateral hearing loss and 
respiratory disabilities, along with his claim of entitlement 
to benefits pursuant to 38 U.S.C. § 1151 for a heart 
condition.  The veteran filed a notice of disagreement.  He 
requested review by a decision review officer (DRO), who 
conducted a de novo review of the claims and confirmed the 
RO's findings in a March 2004 statement of the case (SOC).  
The appeal was perfected with the submission of the veteran's 
substantive appeal (VA Form 9) in April 2004.

This appeal is REMANDED to the RO via the Appeals Management 
Resource Center (AMC) in Washington, DC.  

Issues not on appeal

On the veteran's April 2004 substantive appeal, he referred 
to an "1151 claim for BOTH respiratory and cardiac 
conditions."  In a November 2006 Appellant's Brief, 
the veteran's accredited representative listed, in addition 
to the three issues on the first page of this decision, the 
issue of entitlement to benefits under 38 U.S.C. § 1151 for 
pulmonary lung disease.  However, there is no indication that 
the matter of entitlement to benefits under 38 U.S.C. § 1151 
for respiratory/pulmonary disability has been adjudicated by 
the RO.  That matter is therefore referred to the RO for 
appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 
(1995) [the Board does not have jurisdiction of issues not 
yet adjudicated by the RO].  

As has been noted above, the issue of service connection for 
the same claimed disability is being remanded by the Board, 
so it is possible that the agency of original jurisdiction 
may develop both issues simultaneously.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
issue must be remanded for further evidentiary and procedural 
development.  

Reasons for remand

VCAA letter

Among other things, the VCAA redefines the obligations of VA 
with respect to its duty to notify and assist the veteran in 
the development of his claims.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The VCAA is applicable to all 
claims filed on or after the date of its enactment, or filed 
before the date of enactment and not yet final as of that 
date.  

With respect to all issues subject to this REMAND, although 
the RO sent the veteran a VCAA letter in September 2002, that 
letter did not satisfy the requirements of the VCAA for one 
crucial reason.  Specifically, the letter did not request 
that the claimant provide any evidence in his possession 
pertaining to the claims.  See 38 U.S.C.A. § 5103 (West 
2002); 38 C.F.R. § 3.159(b)(1) (2006).  Therefore, the RO has 
not substantially complied with the "give us everything 
you've got" provision in 38 C.F.R. § 3.159(b) in that it did 
not inform the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir.) [the DAV case] 
held that the regulation giving the Board direct authority to 
cure a procedural defect in an appeal by providing the 
claimant with notice under the VCAA, 38 C.F.R. § 
19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C.A. § 5103(b).  If, as here, the record 
has a procedural defect with respect to the notice required 
under the VCAA, this may no longer be cured by the Board.  
The Board must remand the case to the agency of original 
jurisdiction because the record does not show that the 
veteran was provided adequate notice under the VCAA and the 
Board is without authority to do so.  

Medical opinion

Additionally, with respect to the veteran's claim of 
entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), the RO denied the claim on the 
basis that it is not one of the presumptive conditions 
associated with exposure to herbicides.  This legal 
conclusion is correct.  See 38 U.S.C.A. § 1116 (West 2002); 
38 C.F.R. § 3.309(e) (2006).  However, although COPD is not 
one of the presumptive conditions listed in 38 C.F.R. 
§ 3.309(e), the veteran may still be able to establish 
service connection on a direct basis.  See Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994) [a claimant is not precluded 
from presenting proof of direct service connection even 
though his disability is not among those statutorily 
enumerated for presumptive service connection].  

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) evidence of 
in-service disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  See Hickson, supra.

It is undisputed that the veteran has COPD.  He is presumed 
to have been exposed to herbicides in Vietnam.  See 38 C.F.R. 
§ 3.307(a)(6)(iii) (2006).  In Charles v. Principi, 16 Vet. 
App. 370, 374-75 (2002) the Court held that where there is 
evidence of record satisfying the first two requirements for 
service connection (current disability and in-service 
injury), but no competent medical evidence addressing the 
third requirement (a nexus between the current disability and 
active service), VA must obtain a medical nexus opinion.

In this case, none of the medical records currently 
associated with the veteran's VA claims folder offer an 
opinion as to a possible causal relationship between the 
veteran's COPD and any incident of service, including his 
presumed exposure to herbicides.  Therefore, the Board finds 
that, pursuant to Charles, a VA nexus opinion is necessary to 
decide the claim. 

Accordingly, this issue must be REMANDED to the Veterans 
Benefits Administration (VBA) for the following actions:

1.  VBA should send the veteran a 
corrective VCAA notice which complies 
with the notification requirements of 
the VCAA, to include a request that the 
veteran provide any evidence in his 
possession pertaining to the claims.

2. The veteran's VA claims folder 
should then be referred to a physician 
with appropriate expertise.  The 
examiner should review the veteran's 
claims folder and render an opinion, in 
light of the veteran's entire medical 
history, as to the relationship, if 
any, between any respiratory 
disorder(s) and the veteran's military 
service, with specific consideration of 
presumed herbicide exposure in service.  
A copy of the opinion should be 
associated with the veteran's VA claims 
folder.  

3.  VBA should then readjudicate the 
veteran's claim of entitlement to 
service connection for a respiratory 
disorder.  If the benefit sought on 
appeal remains denied, VBA should 
provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


